816 So.2d 1176 (2002)
Joseph BIEN-AIME, Appellant,
v.
MIAMI-DADE COUNTY, Appellee.
No. 3D01-1885.
District Court of Appeal of Florida, Third District.
May 15, 2002.
Sack & Gladstein and Paul A. Sack, Miami Beach, for appellant.
Walton, Lantaff, Schroeder & Carson and Richard G. Rosenblum, Davie, for appellee.
Before COPE, LEVY and FLETCHER, JJ.
PER CURIAM.
Joseph Bien-Aime appeals an adverse summary judgment in his lawsuit against Miami-Dade County for a slip-and-fall on a banana peel in a restroom at Miami International Airport. While the appeal was pending, the Florida Supreme Court announced Owens v. Publix Supermarkets, Inc., 802 So.2d 315 (Fla.2001). We reverse the summary judgment and remand for further proceedings in light of Owens.
Miami-Dade County argues that the Owens decision applies only to food service establishments. We disagree. The Owens opinion states that it applies "to slip-and-fall cases in business premises involving transitory foreign substances." Id. at 331.
We also point out that the 2002 Legislature passed Senate Bill 1946, which creates *1177 section 768.0710, Florida Statutes. Assuming that the bill is signed by the Governor or becomes law without his signature, it contains statutory provisions relating to premises liability, and is intended to apply to pending cases.
Reversed and remanded for further proceedings consistent herewith.